Citation Nr: 1123023	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for history of stress reactions, feet and legs, claimed as bilateral lower extremity pain, has been received.  

2.  Entitlement to service connection for a bilateral lower extremity disorder, claimed as bilateral lower extremity pain.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a bilateral hip and femur disability.

5.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with internal derangement of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to January 1994.  She had additional service in the Army National Guard from January 1994 to July 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO, in pertinent part, found that new and material evidence had not been submitted to reopen the claim for service connection for history of stress reaction feet and legs (claimed as bilateral lower extremity pain), denied service connection for a bilateral hip and femur condition and a left knee condition, and granted service connection and assigned an initial noncompensable (0 percent) rating for internal derangement of the right knee, effective July 26, 2004.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for internal derangement of the right knee, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In an August 2005 rating decision, the RO granted an initial 10 percent rating for chondromalacia patella with internal derangement of the right knee.  Despite the higher initial rating established for the right knee disability, the Veteran has not been awarded the highest possible rating.  As a result, she is presumed to be seeking the maximum possible benefit and her claim remains in appellate status.  A.B. v. Brown 6 Vet. App. 35 (1993).

The Board notes that, in her November 2005 substantive appeal regarding the claims for service connection for a left knee disability, service connection for a bilateral hip and femur disability, and a higher initial rating for chondromalacia patella with internal derangement of the right knee, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  In her August 2008 substantive appeal, regarding the request to reopen a claim for service connection for history of stress reactions, feet and legs, and a claim for a higher initial rating for bilateral plantar fasciitis, the Veteran indicated that she did not want a Board hearing.  As was noted by the Board in January 2010, in December 2009, the Veteran's representative clarified that, in regard to a hearing request, the more recent substantive appeal superseded the prior substantive appeal.  As such, the Board finds no outstanding hearing requests of record.   

In January 2010, the Board remanded the claims on appeal for further development.  

In a February 2011 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) found that new and material evidence to reopen a claim for service connection for history of stress reactions, feet and legs (claimed as bilateral lower extremity pain), had not been received.  However, the AMC went on to find that medical evidence associated with the claims file did not show a chronic disability of stress reactions of the feet and legs incurred in or aggravated by service and, therefore, service connection was not established.  Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.

In the January 2010 remand, the Board noted that, in January 2008, the Veteran filed a claim for service connection for fibromyalgia, anxiety disorder, a cervical spine disability, a left shoulder disability, and depression.  In February 2008, she filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO informed the Veteran by letter in April 2008 that it was processing these claims.  However, as they had not been adjudicated at the time of the January 2010 Board decision and remand, they were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record does not reflect that these claims have since been adjudicated.  The issues of entitlement to service connection for fibromyalgia, anxiety disorder, a cervical spine disability, a left shoulder disability, and depression and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

In regard to the claim for service connection for fibromyalgia, the Board notes that evidence of record suggests that the Veteran's complaints regarding her lower extremities may be related to fibromyalgia.  As will be discussed below, the relationship between complaints of bilateral lower extremity pain and fibromyalgia should be considered in readjudication of the claims on remand.  In making the decision to refer the above-mentioned claims to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   

In her April 2008 VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability, the Veteran asserted that she was unable to secure or follow any substantially gainful occupation due to her service-connected fibromyalgia.  The AOJ has not yet adjudicated the claim for service connection for fibromyalgia.  Therefore, in light of Rice, VAOPGCPREC 6-96, and the Veteran's assertion of entitlement to TDIU based on a claimed disability which has not yet been addressed by the AOJ, the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.

The request to reopen the claim for service connection for a history of stress reactions, feet and legs, is addressed below.  The remaining claims listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a September 1994 rating decision, the RO denied service connection for a history of stress reactions of both feet and legs; although notified of the denial and her appellate rights in a September 1994 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the September 1994 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral lower extremity disorder, claimed as bilateral lower extremity pain, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision, in which the RO denied service connection for a history of stress reactions of both feet and legs, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).

2.  As pertinent evidence received regarding the claim for service connection for a bilateral lower extremity disorder, since the prior denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Given the favorable disposition of the request to reopen the claim for service connection for a history of stress reactions of both feet and legs, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background and Analysis

In June 1994 the Veteran filed a claim for service connection for stress fractures of both legs.  In the September 1994 rating decision, the RO denied service connection for stress reactions of both legs, finding that no chronic residual disability had been found on VA examination.  

Although notified of the September 1994 rating decision by letter dated in September 1994, the Veteran did not initiate an appeal; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen her previously denied claim for service connection in July 2004, when she claimed service connection for bilateral lower extremity pain.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).   Here, the last final denial of the claim is the September 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the September 1994 rating decision, the evidence of record consisted of the Veteran's service treatment records and the report of an August 1994 VA examination.  

Service treatment records reflect that, in October 1991, the Veteran complained of pain in her feet since early basic training.  Presently she had sharp pains in her right leg after a fall the previous day.  A November 1991 bone scan revealed stress related changes from the femur to the metatarsals, left greater than right.  The assessment was stress reactions.  A November 1991 X-ray study of the left tibia and femur was within normal limits.  The Veteran described sharp pain in the right leg for two weeks in January 1992.  The assessment was history of stress fractures.  She was seen in the physical therapy clinic, where she reported bilateral lower extremity pain since September 1991.  The assessment was resolving bilateral lower extremity stress reactions and deconditioning.  The following month, she continued to report sharp pain in both lower extremities, from the thighs to the feet with walking.  The assessment was bilateral lower extremity pain of questionable etiology.  She was evaluated in the orthopedic clinic, with an assessment of history of stress reactions, persistent pain.  

The Veteran's bilateral lower extremity pain was evaluated in March 1992.  She gave a history of developing diffuse lower extremity pain and swelling in late 1991, with a November 1991 bone scan which, reportedly, showed bilateral lower extremity stress reactions but no evidence of stress fracture.  She denied any significant history of trauma.  On examination, she walked without a limp.  There was mild diffuse tenderness to deep palpation along the right femur.  There was also mild diffuse tenderness along the midshaft to the left tibia, with no focal tenderness specifically to suggest shin splints.  X-ray studies of the bilateral hips, femurs, knees, tibias, ankles, and feet failed to demonstrate evidence of abnormality or healed stress fracture.  The physician commented that the Veteran was unable to participate in Army physical training secondary to an inability to run greater than five seconds.  She was also noted to be limited in performing her duties, as she developed pain with prolonged standing.  The diagnosis was bilateral lower extremity pain, without evidence of radiographic abnormality.  The Veteran was given a permanent L3 profile for stress reactions in both lower extremities.  

An April 1992 Medical Evaluation Board (MEB) determined that the Veteran had bilateral lower extremity pain, without evidence of radiographic abnormality, with an approximate date of origin in 1991.  The Board determined that this did not exist prior to service.  The MEB recommended that the Veteran be referred to a Physical Evaluation Board (PEB).  In May 1992, a PEB found the Veteran fit for duty.  The Veteran indicated that she did not concur with the findings and recommendations of the PEB, and requested a formal hearing.  After considering the Veteran's records and testimony, in July 1992, the PEB determined that she was fit to reasonably perform the duties of her rank and military occupational specialty (MOS).  In September 1992, the Veteran complained of sharp pain in the lower extremities for two days.  Examination of the lower extremities revealed bilateral tenderness, with no point tenderness.  Pulses, sensation, and capillary refill were good.  The pertinent diagnosis was overuse syndrome.  

On VA examination in August 1994, the Veteran complained of leg and feet pain.  She reported that, in 1991, while in basic training, she began having pain in her feet on running, marching, or prolonged standing.  She added that, after a few weeks, she began to feel some pain up into her legs, from the feet up to the hips, after running or marching.  She indicated that she was told she had stress fractures of both legs, and stated that she had continued to have pain in her feet and legs at times since 1991, usually after standing for one to two hours.  On examination, there was no tenderness or swelling of the feet or legs, and no limitation of motion of the ankles or knees.  X-ray studies of the left and right femurs, tibias, fibulas, and feet revealed no significant pathological findings.  The pertinent diagnosis was bilateral foot and leg pains, cause undetermined.  

Pertinent evidence associated with the claims file since September 1994 includes medical records reflecting continued complaints of pain in the bilateral lower extremities.  In this regard, in correspondence dated in September 2002, the Veteran's private physician, Dr. D.T.S., reported that she had had shin splints and plantar fasciitis causing leg pain and foot pain and weakness.  During a September 2005 physical therapy evaluation at Wayne Memorial Hospital, the Veteran described hip and ankle pain starting a few years earlier, in the Army.  The diagnosis was bilateral hip and ankle pain.  The next day, the Veteran was evaluated at Kinston Orthopaedic and Sports Medicine Center.  She complained of pain behind both thighs radiating from the buttock, which had been going on for a long time.  The impression was herniated disc, L5-S1.  An MRI of the lumbar spine from October 2005 revealed early degenerative changes of the L4-5 and L5-S1 facet joints.  In October 2005, the same physician who had previously diagnosed herniated disc, L5-S1, reassured the Veteran that her lower extremity pain was not coming from her back.  

During treatment at Goldsboro Pain Medicine in November 2005, the Veteran stated that she started having pain in her legs in September 1991, going from her groin to her ankles, bilaterally.  The impression was degenerative disc of the lumbar spine.  However, in January 2006, a physician from the same facility reported that, in his opinion, the MRI of the lumbar spine was completely normal.  He opined that the Veteran might be describing symptoms of a snapping tensor fasciae latae and possible trochanteric bursitis.  The assessment was bilateral lower extremity pain, etiology undetermined.  In February 2006, a nurse practitioner at Goldsboro Pain Medicine treated the Veteran for bilateral leg and hip pain.  The nurse practitioner opined that the pain sounded neuropathic in nature, although her MRI did not show pathology to be causing such.  In March 2006, the Veteran presented to Seymour Johnson Air Force Base (AFB) with complaints of pain in the lower extremities.  The pertinent assessment was chronic pain syndrome.  In July 2007, a nurse at Seymour Johnson AFB referred the Veteran to a specialist for unspecified thoracic or lumbosacral neuritis or radiculitis.  

Records of post-service treatment associated with the claims file subsequent to the September 1994 rating decision also reflect diagnoses of and treatment for fibromyalgia.  In this regard, in May 2006, the Veteran was evaluated at Coastal Neurological Associates for fibromyalgia.  She gave a history of developing pain and numbness in her legs and arms during basic training in 1991.  The diagnoses included probable myofascial pain syndrome with secondary chronic pain syndrome.  The following month, the Veteran was seen by the same Physician's Assistant for follow-up, who opined that she definitely had fibromyalgia syndrome.  In June 2006, the Veteran presented at Goldsboro Pain Medicine with complaints including leg pain.  The nurse practitioner noted that she had been diagnosed with fibromyalgia by her neurologist.  The assessment was probable fibromyalgia.  The Veteran was seen at the Emergency Department of Wayne Memorial Hospital in July 2006, following a motor vehicle accident, with complaints of neck and upper back pain.  The physician noted that she had chronic problems with generalized pain which were felt to be secondary to fibromyalgia.  The Veteran's complaints during treatment at Goldsboro Pain Medicine in August 2006 included bilateral leg pain.  The assessment was fibromyalgia.  During treatment at Physicians East in December 2006, the Veteran described increased pain in her hip and back for about a week.  The impression was fibromyalgia with flare and both hips were injected with Depo-Medrol.  

At the time of the September 1994 rating decision, there was evidence of complaints regarding bilateral leg pain during service; however, there was no medical evidence of a chronic residual disability.  Evidence associated with the claims file since September 1994 reflects complaints regarding bilateral lower extremity pain.  The Veteran is competent to report symptoms of pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  While pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes (see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)) the evidence associated with the claims file since the September 1994 rating decision suggests that the Veteran's current complaints of pain may be related to her diagnosed fibromyalgia.  Moreover, the Veteran has reported bilateral lower extremity pain since service.  Specifically, during treatment at Seymour Johnson AFB in August 2005, she reported that her hips and ankles started hurting in the Army.  Records of treatment from Goldsboro Pain Medicine reflect that, in November 2005 she stated that she started having pain in her legs in September 1991 and, in April 2006, she described trouble with her feet and legs since 1991 when she was in the military.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between her current complaints regarding bilateral lower extremity pain and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The post-service medical evidence discussed above, which includes the Veteran's competent report of a continuity of symptomatology of lower extremity pain since service, is new in that it was not previously considered in the September 1994 rating decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection for a disability claimed as bilateral lower extremity pain, that is, a relationship between the Veteran's current complaints of pain in the bilateral lower extremities and service.  Considering the Court's holding in Shade, Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.
 
Therefore, as new and material evidence has been received, the claim for service connection for history of stress reactions, feet and legs, claimed as bilateral lower extremity pain, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for history of stress reactions, feet and legs, claimed as bilateral lower extremity pain, is reopened.  





REMAND

The claims file reflects that further action on the claims remaining on appeal is warranted.

As an initial matter, in the January 2010 decision and remand, the Board noted that the RO issued a statement of the case (SOC) regarding the claims for service connection for a left knee disability, service connection for a bilateral hip and femur disability, and entitlement to a higher rating for chondromalacia patella with internal derangement of the right knee in August 2005.  Subsequently, numerous pertinent medical records had been associated with the claims file.  As no subsequent supplemental statement of the case (SSOC) regarding these issues had been furnished to the Veteran, these claims were remanded for issuance of a supplemental statement of the case reflecting consideration of the evidence added to the claims file since August 2005.  

While, in February 2011, the AMC did, in fact, issue an additional SSOC regarding the claims for service connection for a left knee disability, service connection for a bilateral hip and femur disability, and entitlement to a higher rating for chondromalacia patella with internal derangement of the right knee, that SSOC failed to consider, or for that matter, even mention, the pertinent medical evidence associated with the claims file since August 2005.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Thus, it is the Board's determination that these claims must be returned to the AMC/RO so that all of the pertinent evidence associated with the claims file since August 2005 can be considered and a new SSOC can be issued.  See 38 C.F.R. §§ 19.31, 19.37 (2010); see also Stegall, 11 Vet. App. at 271.

In addition, the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  

As discussed above, the medical evidence of record suggests that the Veteran's complaints of lower extremity pain may be related to her diagnosed fibromyalgia.  During an August 2010 VA examination to evaluate her service-connected right knee disability, the Veteran reported that she received Social Security disability for chronic fatigue, fibromyalgia, depression and anxiety.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the appeal, these records should be requested.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Also during her August 2010 VA examination, the Veteran reported that she had right knee surgery at Lenoir Memorial Hospital in 2006, 2007, and 2008.  The operative report from her April 2008 surgery at this facility has been associated with the claims file.  However, while records from Kinston Orthopaedic and Sports Medicine Center reflect that the Veteran also underwent right knee surgeries on May 4, 2006 and August 9, 2007, the operative reports from Lenoir Memorial Hospital regarding these procedures have not been associated with the claims file.  On remand, the AMC/RO should attempt to obtain any pertinent outstanding records from this facility.  

During February 2008 treatment at Seymour Johnson AFB, the Veteran reported that she hurt her right knee a week earlier at Pitt Memorial Hospital.  The claims file reflects that the Veteran was admitted to Pitt Memorial Hospital for depression in February 2008.  While the claims file includes a February 2008 history and physical on her date of admission to Pitt Memorial Hospital, as well as a February 2008 discharge summary from this facility, complete records of this hospitalization have not been obtained.  The Veteran should be asked to clarify whether she received treatment pertaining to her right knee during her February 2008 hospitalization at Pitt Memorial Hospital, and, if so, the AMC/RO should attempt to associate any such records with the claims file.  

The claims file also includes a May 2008 approval for specialty service from Eastern Regional Pain Specialists for pain management.  On remand, the Veteran should also be asked to clarify whether she received treatment at this facility pertinent to any of her claimed disabilities, and, if so, the AMC/RO should take the necessary steps required to obtain outstanding pertinent records from this facility.  

Moreover, the Board notes that, in January 2010, the case was remanded, in part, to obtain additional pertinent treatment records from Kinston Orthopaedic and Physicians East.  In correspondence dated in January 2010, the AMC noted that the Veteran had indicated that she received treatment from these facilities, since January 2007 and in October 2006, respectively, and asked her to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for each health care provider so that treatment information could be obtained.  The Veteran did not subsequently return a VA Form 21-4142 regarding records from these facilities.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, as the claims are being remanded, the Veteran should again be provided an opportunity to submit any required releases to obtain additional treatment records from these facilities.  

In addition, in correspondence dated in July 2005, the Veteran's representative indicated that he was submitting a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, as well as a statement in which the Veteran asserted that her right knee condition had worsened.  In correspondence dated in February 2008, the Veteran reported that she had been attending college under the VA vocational rehabilitation program, but that her counselor had pulled her from the program and was sending her record back to the Jacksonville office because he did not believe she could work with her health problems.  In May 2008, the RO denied Vocational Rehabilitation and Employment services.  Despite the foregoing, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board has considered that the Veteran was afforded a VA examination to evaluate her claimed stress fractures of both legs in July 2008.  The examination report reflects that the claims file had been requested by the RO, but was not available at the time of examination.  However, the examiner noted that the Veteran presented with three binders, four inches thick, with indexing of her medical history, which was used to review her service treatment records.  The Veteran asserted that her fibromyalgia began in military service, and that the pain in her bilateral lower extremities was the beginnings of fibromyalgia.  The examiner noted that there were no stress fractures on examination, and review of the service treatment records provided by the Veteran were negative for bilateral lower extremity stress fractures per bone scan and X-ray evidence.  She opined that it was less likely as not that the Veteran's current fibromyalgia had its onset in military service.  In providing a rationale for this opinion, she stated that, according to ACR (American College of Rheumatology), all patients with fibromyalgia exhibit the core features of widespread musculoskeletal pains along with multiple tender points.  She noted that the Veteran had reported pain to her bilateral lower extremities only, and, therefore, did not meet the minimal requirement for a diagnosis of fibromyalgia.  

As indicated in the July 2008 VA examination report, the examiner did not review the claims file prior to rendering her opinion.  A review of the claims file is not a mandatory prerequisite for providing an adequate opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the Board concludes that, in light of the fact that the claim for service connection for bilateral lower extremity pain is being remanded for other development, a VA medical opinion, based on review of the claims file, would be helpful in adjudicating this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally, in regard to the claim for a higher initial rating for the service-connected right knee disability, on VA examination in August 2010, right knee range of motion testing revealed normal extension to 0 degrees and flexion to 118 degrees.  The examiner noted that there was objective evidence of pain with active motion on the right side; however, he did not indicate at what point of range of motion the Veteran's knee pain began.  Because VA undertook to provide a VA examination to evaluate the service-connected right knee disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of this disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for any of the disabilities on appeal.  Of particular interest are records from Lenoir Memorial Hospital (regarding May 2006 and August 2007 right knee surgeries), Kinston Orthopaedic (since January 2007), and Physicians East (dated in October 2006).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  
The Veteran should also be asked to clarify whether she received treatment for her right knee during her February 2008 hospitalization at Pitt Memorial Hospital and whether she has received treatment pertinent to any of the disabilities on appeal from Eastern Regional Pain Specialists.  If so, the AMC/RO should take necessary actions to obtain outstanding pertinent treatment records from these facilities.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The AMC/RO should obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims remaining on appeal, as well as copies of all medical records underlying those determinations.  

3. The AMC/RO should associate with the claims file the Veteran's VA vocational rehabilitation folder.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any bilateral lower extremity disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current disorder of the bilateral lower extremities.  The examiner should specifically consider and address whether the Veteran's complaints of bilateral lower extremity pain are related to fibromyalgia, or to any other diagnosed disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA joints examination, to evaluate the right knee disability.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  

The Joints examination must be conducted following the protocol in VA's Disability Examination Worksheet Joints (Shoulder, Elbow, Wrist, Hip, Knee, and Ankle) Examination.  The examination must respond to the instructions contained therein.  If there is pain on range of motion testing, the examiner should indicate the point at which pain begins.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.

6.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue an SSOC before returning the claims to the Board, if otherwise in order.  In readjudicating the claims for service connection for a left knee disability, service connection for a bilateral hip and femur disability, and entitlement to a higher rating for chondromalacia patella with internal derangement of the right knee the SSOC must consider and address the pertinent evidence associated with the claims file since August 2005.  In readjudicating the claims for service connection, the AMC/RO should also consider and address the relationship, if any, between the Veteran's claimed disabilities and her diagnosed fibromyalgia.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


